DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: BSP trees, kD trees, fog servers.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 3-6, 9, 11-14 and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the memory of the server".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (similarly claim 19) recite the limitation “the development”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (similarly claim 19) recite the limitation “the virtual world” and “the real world”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (similarly claim 19) recite the limitation “the virtual world linked to one or more locations in the real world”.  The examiner is unclear how the virtual world is linked to one or more locations in the real world.

Claim 4 recite the limitation “the virtual machine manager” and “the real world”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 (similarly claim 17) recites “contextual data” twice.  Since contextual data can be interpreted as either macro-context or micro-context.  The examiner is unclear in which context these two should be interpreted. 

Claim 6 recite the limitation “the 3D data structure”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the 3D data structure is referring to the 3D data structure of virtual replicas or another 3D data structure.

Claim 6 recites abbreviated limitations (e.g. “BSP trees”, “kD trees”).  The examiner is unclear how these abbreviations should be interpreted. 

Claim 9 recite the limitation “the servers”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recite the limitation “fog server”.  The examiner is unclear what a fog server should be interpreted as.  In interest of further examination, the examiner is assuming a fog server is a free open-source server (i.e. any server using open source).

Claim 12 recite: “wherein virtual objects comprising ads, interactive elements, and virtual replicas are hosted on respective virtual machines”.  The use of wherein should refer to a preceding context.  Claim 12 which depend on claim 1 does not 

Claim 13 recite: “one or more servers”, “the servers”, “the at least one server”.  The examiner is unclear if these server(s) (“one or more servers”, “the servers”, “the at least one server”) is/are the same server(s) or not when being referred. 

Claim 13 recite: “at least one application”, “the applications”.  The examiner is unclear if these application(s) (“at least one application”, “the applications”) is/are the same application(s) or not, when being referred. 

Claim 13 recite: “one or more user devices”, “the user devices”.  The examiner is unclear if these devices(s) (“one or more user devices”, “the user devices”) is/are the same devices(s) or not, when being referred. 

Claim 14 recite the limitation “the provisioning”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recite the limitation “to provide virtual machine manager with resource assessment”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear which of local or global virtual machine manager this virtual machine manager is being referred to.

Claim 16 recite the limitation “the resource shares”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 (similarly claim 18) recite the limitation “the provisioning”, “the global virtual machine manager”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recite the limitation “the resources”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recite the limitation “the management”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recite the limitation “the at least one virtual machine”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (Pub 20190362312) (hereafter Platt) in view of Govindaraju et al. (Pub 20200186445) (hereafter Govind).

As per claim 1, Platt teaches:
A system to operate applications through virtualization technologies, the system comprising: 
 one or more servers comprising at least one processor and memory, the one or more servers storing a persistent virtual world system comprising a data structure in which at least one virtual replica of at least one corresponding real object is represented, ([Paragraph 40], The VR system as described herein differs significantly from traditional communication systems. In essence, it immerses the participant in a software created virtual world and connects the participant to other participants (entities) as if they were located in the same physical space. Additionally, it not only enhances collaborative interaction as if the participants were together, but also 
and at least one application run and hosted on at least one virtual machine virtually positioned in a location of the persistent virtual world system, the one or more servers comprising hardware infrastructure providing the at least one virtual machine with resources allocated based on requirements of the at least one application, ([Paragraph 49], An improved system for remote communication and/or collaboration utilizes a hardware/software/network system that provides a mechanism for immersive, remote communication and/or collaboration between participants (or entites). The participants may include one person with a number of datasets, some of which may be local and some networked. The participants may be engaged with a communication arrangement between two persons working simultaneously on a common task such as editing a document or a spreadsheet. The participants may be many persons, each with their own data sets, some shared, some private. The participants may be one person communicating with many persons, such as in a classroom or lecture hall environment. The participants may also be many persons communicating with many persons, such as in a board meeting…  [Paragraph 50], A first virtual representation that may include voice, video, and the data elements may talk to a second virtual representation through a network using voice, video, or data. The network can be any network, local, or wide area network, and may be coupled to a conference bridge that may be remote from either virtual representation. The 
wherein provisioning of the at least one virtual machine is managed by a virtual machine management system stored in the memory of the server based on a distance prioritization parameter. ([Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…  [Paragraph 99], Turning now to FIG. 8, illustrated is a block diagram of an embodiment of a client 800. The client 800 may be in several forms such as a mobile, desktop or datacenter resource. It provides the logic, algorithms and rendering as 
Although Platt silently discloses provisioning of virtual machine(s) based on latency requirement (i.e. virtual machines used for creating virtual rooms based on network resource requirement).
Platt does not explicitly disclose provisioning of the at least one virtual machine based on a distance prioritization parameter. 
Govind teaches provisioning of the at least one virtual machine based on a distance prioritization parameter. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 92], configuration parameters for the instances of the application 2312-2316, the types of, and configuration parameters for, operating systems 2318-2322 to run on the virtual machines, the types of, and configuration parameters for, the virtualization layers 2324 and 2326, the types and characteristics of one or more storage devices or storage facilities 2328 and 2330, the types and characteristics of networking facilities 2332 and 2334 to allocate within the computing facilities, and the types and characteristics of the CPU/memory 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Platt wherein virtual world (i.e. virtual reality application which provides replica of a real world) is provided by a virtual machine managed by a virtual machine management system and the virtual world application(s) is/are provided based on requirement(s) (i.e. network resource/bandwidth/latency), into teachings of Govind wherein distance priority parameter is used to filter locations based on distance priority, because this would enhance the teachings of Platt wherein by considering the distance to place/provision a virtual machine which require high bandwidth (i.e. network resource)/low latency, location of the VM placement must be considered to reduce latency of the virtual world application, thus improve user experience (i.e. lag/jitter free).

As per claim 2, rejection of claim 1 is incorporated:
wherein the virtual machine management system comprises a global virtual machine manager performing virtual machine resource requirement assessment and provisioning through a hypervisor interfacing with the at least one virtual machine. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data-access bound, suspends execution, or fails. Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources 

As per claim 3, rejection of claim 2 is incorporated:
Platt teaches wherein the global virtual machine manager is part of a 3D engine that enables the development, testing, and publishing of virtual-machine-hosted 3D applications in the virtual world linked to one or more locations in the real world. ([Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines that dynamically create virtual rooms and virtual room functions. Since the region located server 1100 includes synchronization functions (i.e., voice), the region located server 1100 is located regionally to achieve lower latency. The region located server 1100 includes a virtual room (vRoom) manager 1110 that manages the participants, voice and synchronization thereof. The region located server 1100 also includes a hypervisor operating system ("O/S")…  [Paragraph 99], Turning now to FIG. 8, illustrated is a block diagram of an embodiment of a client 800. The client 800 may be in several forms such as a mobile, desktop or datacenter resource. It 
Govind teaches the global virtual machine manager and testing application development ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or 
 
As per claim 4, rejection of claim 2 is incorporated:
Govind teaches wherein the virtual machine management system further comprises a local virtual machine manager connected to the global virtual machine manager and configured to provide the virtual machine manager with a resource assessment of the at least one virtual machine, the local virtual machine manager comprising a monitoring component measuring virtual machine resource utilization. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so 

As per claim 5, rejection of claim 1 is incorporated:
Platt teaches wherein the virtual machine management system further manages the provisioning to the at least one virtual machine based on application coordinates, 3D data structure of virtual replicas, contextual data, user-related data, contextual data, scene graphs, level of detail management, preparation for rendering stages, load balancing, or virtual machine migration, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 263 can physically feel the virtual 
Govind also teaches ([Paragraph 55], Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical servers and migrating virtual machines among physical servers to achieve load balancing, fault tolerance, and high availability.)

As per claim 6, rejection of claim 5 is incorporated:
Platt teaches wherein the 3D data structure comprises one or more octrees, quadtrees, BSP trees, sparse voxel octrees, 3D arrays, kD trees, point clouds, wire-frames, boundary representations (B-Rep), constructive solid geometry trees (CSG Trees), bintrees, or hexagonal structures, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is 

As per claim 7, rejection of claim 5 is incorporated:
Platt teaches wherein the contextual data further comprises a micro-context and macro-context, the micro-context comprising user-related data and user interaction radius data, and the macro-context is determined in a predefined area and comprises network equipment, real world objects, virtual objects, number of users, or resource management, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a virtual desk, is aligned with what one would see or otherwise experience in the real world. The result is that the first and/or second entity 215, 295 via the first and/or second virtual representation 243, 

As per claim 8, rejection of claim 7 is incorporated:
Platt teaches wherein the user-related data comprises user location data, user viewing position and orientation, user social data, user preferences, user service context, or level of agreement-related quality of service, or a combination thereof. ([Paragraph 68], The experience provided by the communication system 200 takes place in a virtual/augmented reality space such as the first and second virtual spaces 240, 260. What the first and/or second virtual representations 243, 263 associated with the first and second entities 215, 295 see in the virtual world, such as a 

As per claim 9, rejection of claim 7 is incorporated:
Platt teaches wherein the macro-context further comprises data related to the servers in a predetermined area, real world objects in the predetermined area, the number of users in the predetermined area, applications, ads, or other virtual objects in the predetermined area, or resource management for the predetermined area, or a combination thereof. ([Paragraph 68], The experience 

As per claim 10, rejection of claim 1 is incorporated:
Govind teaches wherein the at least one application comprises a 3D application, and wherein the distance prioritization parameter takes into account a distance of user devices configured to access and execute the 3D application to the at least one virtual machine. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 114], the latency filter 3430 evaluates candidate cloud-computing vendors with respect to latency requirements associated with a user-defined function and the geo-location-constraints analyzer 3432 evaluates candidate cloud-computing vendors with respect to location constraints and requirements associated with a user-defined function. [Paragraph 120], FIG. 35E illustrates an implementation of the geo-location-constraint analyzer (3432 in FIG. 34). The geo-location-constraint analyzer operates similarly to the latency filter, discussed with reference to FIG. 35D, with the exception that the weight is estimated…)
Platt teaches a 3D application ([Paragraph 40], The VR system as described herein differs significantly from traditional communication systems. In essence, it immerses the participant in a software created virtual world and connects the participant to other participants (entities) as if they were located in the same physical space. Additionally, it not only enhances collaborative interaction as if the participants were together, but also provides collaborative operations that are not possible in physical space (such as shrinking all participants to a size that permits collaboration inside of 

As per claim 11, rejection of claim 1 is incorporated:
Govind teaches wherein the provisioning is performed in a cloud-to-edge infrastructure comprising client devices, cloud server, and fog servers. ([Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. [Paragraph 49], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes. [Paragraph 59], The virtual-data-center abstraction provides a convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. A cloud-director management server exposes virtual resources of a cloud-computing facility to cloud-computing-infrastructure users.  [Paragraph 88], Linux operating-system environment by a term or phrase representing a specific Linux operating-system product available within the distributed computer system…  [Paragraph 53], One public standard for virtual-machine encapsulation is referred to as the "open virtualization format" ("OVF")…  [Paragraph 63], The infrastructure-management-and-administration facility 1114 provides a powerful and intuitive suite of management and administration tools that allow the resources of a cloud-computing 
Platt also teaches ([Paragraph 143], Turning now to FIG. 27, illustrated is a pictorial view of an embodiment of a navigation zone. The navigation zone is a private zone for interacting with one's own datasets, whether located on the desktop, mobile or cloud devices. The navigation zone may include several tiers including, without limitation, a device tier (e.g., cloud, desktop drive, mobile), folder tier (e.g., folders within the device tier that may be several levels) and document tier (e.g., data objects including pictures, videos, web sites, 3D objects).)

As per claim 12, rejection of claim 1 is incorporated:
Platt teaches wherein virtual objects comprising ads, interactive elements, and virtual replicas are hosted on respective virtual machines. ([Paragraph 143], Turning now to FIG. 27, illustrated is a pictorial view of an embodiment of a navigation zone. The navigation zone is a private zone for interacting with one's own datasets, whether located on the desktop, mobile or cloud devices. The navigation zone may include several tiers including, without limitation, a device tier (e.g., cloud, desktop drive, mobile), folder tier (e.g., folders within the device tier that may be several levels) and document tier (e.g., data objects including pictures, videos, web sites, 3D objects)…  [Paragraph 139], FIGS. 24 and 25 illustrate pictorial views of collaborative virtual rooms for participants (entities) represented by virtual representations therein…  [Paragraph 113], The region located server 1100 includes hypervisor servers with virtual machines 

As per claim 13, this is a system claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.  Platt additionally teaches one or more user devices connected to the servers via a network, the user devices being configured to access and execute the applications hosted on the containers of the at least one server and to receive resources thereof based on application requirements.  ([Paragraph 8, 46])

As per claims 14, 15, 17 and 19. These are method claims corresponding to the system claims 1, 2, 3 and 5.  Therefore, rejected based on similar rationale.

As per claim 16, rejection of claim 14 is incorporated:
Govind teaches wherein the virtual machine management system comprises a local virtual machine manager connected to a global virtual machine manager and configured to provide virtual machine manager with a resource assessment of the virtual machine, the local virtual machine manager comprising a monitoring component measuring virtual machine resource utilization, a feedback controller configured to determine required resource allocations for the virtual machine, and an arbitrator obtaining resource allocation requests from the feedback controller and sets the resource shares for the virtual machine. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual machines from one physical server to another in order to optimally or near optimally manage resource allocation, provide fault tolerance, and high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data-access bound, suspends execution, or fails. Thus, the virtual data center layer of abstraction provides a virtual-data-center abstraction of physical data centers to simplify provisioning, launching, and maintenance of virtual machines and virtual appliances as well as to provide high-level, distributed functionalities that involve pooling the resources of individual physical  

As per claim 18, rejection of claim 14 is incorporated:
Govind teaches wherein managing the provisioning of the virtual machine by a virtual machine management system comprises: performing a resource requirement assessment by a global virtual machine manager; and allocating the resources to the virtual machine by the global virtual machine manager. ([Paragraph 54], The virtualization layer includes a virtual-machine-monitor module 518 ("VMM") that virtualizes physical processors in the hardware layer to create virtual processors on which each of the virtual machines executes.  [Paragraph 55], The virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks, so that virtual-data-center administrators need not be concerned with the identities of physical-data-center components used to execute particular virtual machines. Furthermore, the VI-management-server includes functionality to migrate running virtual 

As per claim 20, this is non-transitory computer-readable media claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.  Platt additionally teaches one or more user devices configured to interact with at least one 3D application. ([Paragraph 8, 46])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONG U KIM/Primary Examiner, Art Unit 2196